DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 2, 4-8, 10, 11
Withdrawn: 
NONE
Rejected:
1, 2, 4-8, 10, 11
Amended: 
NONE
New: 
NONE
Independent:
1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-134212A (JP’212).

JP’212 does not specify the formation of “fibriform metallographic structure” (independent claim 1), the average size of a crystal grain perpendicular to the length of the elongated grains/”one direction” (claim 1), the aspect ratio (cl. 2), the hardness (claim 1), TS (claim 10). However, JP’212 teaches a substantially similar process of forming said Al-Mg-Si alloy, with a high degree of working (deforming a wire with a diameter 9.5mm to diameter 0.14-0.5 mm ; which is equivalent to a working ratio of 5.89-8.43). 
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.14
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.07
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    8.43
                
            
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.50
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.25
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    5.89
                
            

Because JP’212 teaches an overlapping alloy subjected to a high degree of working (which the instant specification relates is critical to achieving the claimed microstructure), then substantially the same microstructure and mechanical properties are expected to be present in the prior art material, as for the instant invention (such as fibrous structure, grain size, grain 
Concerning claims 2 and 10, see above discussion of grain aspect ratio and TS.
Concerning claims 4-7, JP’212 teaches forming said Al-Mg-Si alloy into a wire used for electronic device conductors [0017], which meets “a conductive member” as recited in instant claim 4. It would have been within the level of one of skill in the art, to have formed the Al-Mg-Si alloy of JP’212 into “a battery member” (as described in the instant specification), because JP’212 teaches said alloy is highly conductive. Alternatively, it would have been within the level of one of skill in the art, to have formed the Al-Mg-Si alloy of JP’212 into “a fastening component” (as described in the instant specification) or “a spring component” (as described in the instant specification), because JP’212 has good strength and formability (abstract).
Concerning claim 8, it would have been within the level of one of skill in the art, to have formed the Al-Mg-Si alloy of JP’212 into “a structural member” (as described in the instant specification), because JP’212 teaches said alloy has good mechanical properties (examples, [0011]). 
Concerning claim 11, JP’212 teaches the final diameter of the Al-Mg-Si alloy wire is 0.14-0.5mm (abstract, [0015]), which falls within the claimed maximum.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-134212A (JP’212) as applied to claims above, further in view of Couper (US 6,364,969).
Concerning claims 6-7, JP’212 does not mention forming said Al-Mg-Si alloy into a fastening component or a spring component. However, Couper teaches 6xxx series alloys are .

Response to Amendment
In the response filed 3/19/21 applicant submitted various arguments traversing the rejections of record, along with a 1.132 declaration supporting said arguments.
The declaration under 37 CFR 1.132 filed 3/19/21 has been considered but is insufficient to overcome the rejection of claims 1, 2, 4-8, 10, 11 based upon JP’212 as set forth in the last Office action because of items a), b), and c) below.
Concerning reason a), said declaration refers to document US2013/0264155 to establish the principle that conductivity is increased by aging precipitation.  However, this does not appear to be the correct document number, as the information stated to be contained therein does not exist in US`155.  Therefore the information relating to applicant’s argument establishing conductivity being increased by aging precipitation will only be considered relevant to the current application insofar as the information contained in the Declaration itself.  Document US`155 has not been considered.   However, it is noted that it appears applicant may have intended to refer to document US2013/026411
Concerning reason b), contrary to the initial statement in the declaration, declarant Hideki Kamiyama is not listed as an inventor according to the oath and the application data of the instant case. However, it appears Hideki Kamiyama was a co-author of primary reference JP’212, which was not acknowledged in the declaration as such.
Concerning reason c), the examiner will discuss the merits of the instant declaration. Declarant states that in order to obtain such high conductivity (as the conductivity obtained by JP’212), it is necessary to carry out aging precipitation heat treatment (declaration item 3), and that it is well known that conductivity is increased by aging precipitation (Table 4 p 2 of declaration). Declarant further states that conductivities of 56% and 57% IACS are not achieved unless aging temperature is 200°C or higher (declaration, p 2 lines 13-14), and as such, “one of ordinary skill in the art would understand that aging precipitation heat treatment at around 200°C is performed as the heat treatment in JP’212” (declaration p 3 lines 4-5), and therefore, because the manufacturing method of JP’212 is not the same as the instant invention, and the claimed microstructure would not be expected (declaration p 3 lines 25-26). However, the examiner refers to the discussion of the heat treatment of JP’212 in the Interview Summary mailed 20210202-
 “JP’212 teaches heat treatment, namely in paragraph [0015] mentions “adding heat treatment suitably on the way” (which the examiner interprets as heat treating/softening as needed to achieve the intended deformation), and therefore appears to be optional (“suitably”).”

The heat treatment mentioned by JP’212 is inconsistent with precipitation aging (as set forth EITHER in the instant specification see [0058] to conventional BEFORE cold working), or in the prior art (see US’115, who teaches heat treating by aging in order to improve conductivity AFTER cold elongating to a final wire diameter). The examiner submits the (optional) heat 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/7/21